DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.


Allowable Subject Matter
Claims 29-31 are allowed.
Claims 22, 23, 26, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed in the request for continued examination filed 01/06/2022 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, 21, 24, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Aijaz et al (US 2018/0302911 A1) in view of Jung et al (US 2012/0014357 A1).
 
Regarding claim 1, Aijaz teaches a network element (Aijaz: Figs. 1-2, Node 2) comprising: 
	a transceiver (Aijaz: Fig. 31A) configured to receive a packet (Aijaz: Fig. 2; [0174]-[0184], Node 2 receives response packet ASG(t1 t2 t3 w0) from Node 1); 
	a storage; and a circuit coupled to the transceiver and to the storage (Aijaz: Fig. 31A), the circuit configured to: 
	identify a first transmission resource in accordance with the packet as being reserved by a node pair, wherein the first transmission resource includes a cell list that includes a set of cells, each associated with a unique timeslot and channel combination (Aijaz: Fig. 2; Fig. 3; [0174]-[0184], Node 2 receives ASG(t1 t2 t3 w0) from Node 1 and based on the schedule, identify slots t4, t5 and t6 on channel w0 as being available and sends a request RFS(t4 t5 t6 w0));
Aijaz: Fig. 2; Fig. 3; [0174]-[0184], Node 2 receives/stores ASG (t1 t2 t3 w0) from Node 1 and based on the schedule, identify slots t4, t5 and t6 on channel w0 as being available and sends a request RFS (t4 t5 t6 w0)); and 
	select a second transmission resource for transmission by the network element, to be different from the first transmission resource (Aijaz: Fig. 2; Fig. 3; [0174]-[0184], Node 2 receives ASG (t1 t2 t3 w0) from Node 1 and based on the schedule, identify/selects slots t4, t5 and t6 on channel w0 as being available and sends a request RFS (t4 t5 t6 w0));.
	Aijaz does not explicitly disclose wherein the packet is an acknowledgment packet and includes a cell list field that specifies a set of cells.
	Jung teaches an acknowledgment packet that includes a cell list field that specifies a set of cells (Jung: [0119], target BS/node receive and ACK packet comprising a list of cells).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Aijaz wherein the packet is an acknowledgment packet and includes a cell list field that specifies a set of cells as disclosed by Jung to provide an efficient handover in a system with multiple cells (Jung: [0009]).


Regarding claim 3, Aijaz teaches the set of cells are negotiated between network elements of the node pair to be reserved for use by the node pair (Aijaz: Figs. 1-3, [0174]-[0184], nodes transmits RFS to reserve timeslots and channel w0, w1).

Regarding claim 9, Aijaz teaches wherein the packet is addressed to the network element (Aijaz: Fig. 2, packet ASG (t1 t2 t3 w0) from Node 1 to Node 3 and received ny Node 2/network element).  

Regarding claim 10, Aijaz teaches wherein the packet is addressed to another network element (Aijaz: Fig. 2, packet ASG (t1 t2 t3 w0) from Node 1 to Node 3 and received ny Node 2/network element).

Regarding claim 21, Aijaz teaches wherein the packet is a first packet, and the transceiver is configured to transmit a second packet on the second transmission resource (Aijaz: Fig. 2; Fig. 3; [0174]-[0184], Node 2 receives ASG (t1 t2 t3 w0) from Node 1 and based on the schedule, identify/selects slots t4, t5 and t6 on channel w0 as being available and sends a request RFS (t4 t5 t6 w0)).

Regarding claim 24, Aijaz teaches wherein the first transmission resource comprises an absolute slot number (ASN) (Aijaz: [0582], slot may be ASN).

Regarding claim 34, Aijaz teaches wherein the packet includes a number of cells field that specifies the number of cells in the set of cells (Aijaz: Fig. 2 and Fig. 3; [0174]-[0184], Node 2 receives response packet ASG (t1 t2 t3 w0) from Node 1).
  
Regarding claim 35, Aijaz teaches wherein the packet is a confirmation packet and includes a cell list field that specifies the set of cells (Aijaz: Fig. 2 and Fig. 3; [0174]-[0184], Node 2 receives response packet ASG(t1 t2 t3 w0) from Node 1).


Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lahetkangas et al (US 2015/0201401 A1) in view of Liu et al (US 2017/0034845 A1) in further view of Jung et al (US 2012/0014357 A1).

Regarding claim 25, Lahetkangas teaches a network node (Lahetkangas: Fig. 1, network node 104) comprising: a transceiver configured to: 
receive a second packet comprising a list of mutually allocated cells, the list of mutually allocated cells being a subset of the list of candidate allocable cells (Lahetkangas: Fig. 2, [0088]-[0091] network node receiving reservation resources requested by other nodes, see also claim 16) and 
broadcast an acknowledgement packet comprising the list of mutually allocated cells (Fig. 2; [0091], network nodes transmits acknowledgment with the reserves resources).  

Liu teaches the network node transmits a first packet comprising a list of candidate allocable cells (Liu: Figs. 2-4; [0047], base station broadcast available resource pool; resource comprising multiple frequencies/cells, see Fig. 2, [0031]). 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lahetkangas wherein the network node transmits a first packet comprising a list of candidate allocable cells as disclosed by Liu to provide a system for link adaptation in grant-free multiple access systems (Abstract).
	Lahetkangas in view of Liu does not explicitly disclose wherein the acknowledgment packet that includes a cell list.
	Jung teaches an acknowledgment packet that includes a cell list (Jung: [0119], target BS/node receive and ACK packet comprising a list of cells).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lahetkangas in view of Liu wherein the packet is an acknowledgment packet and includes a cell list field that specifies a set of cells as disclosed by Jung to provide an efficient handover in a system with multiple cells (Jung: [0009]).

Regarding claim 27, Lahetkangas teaches the network node of claim 25, further comprising: storage; and a circuit coupled to the transceiver and to the storage, the circuit configured to store, in the storage, timeslot and channel combinations for the Lahetkangas: Fig. 2, [0088]-[0091] network node receiving reservation resources requested by other nodes, see also claim 16).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478